Braley, J.
It cannot be held as matter of law that the denial of the defendant’s motion for a directed verdict was erroneous. The bill of exceptions contains no statement that all the material evidence is before us. York v. Barstow, 175 Mass. 167. Cohen v. Longarini, 207 Mass. 556. The *270defendant’s exceptions to the refusal of the motion for a new trial also show no error of law. It was for the trial judge to determine in his discretion whether the verdict was against the evidence and the weight of the evidence, or whether the damages were excessive. The other grounds alleged, whether the verdict was contrary to law, or whether the court erroneously refused to order a verdict for the defendant, or whether the verdict was contrary to and inconsistent with any rule relating to damages, were all questions which might have been raised at the trial, and therefore cannot be considered at the hearing on the motion. Sanger v. Milbury, 250 Mass. 580. The exceptions which are plainly frivolous are overruled with double costs, with interest at twelve per cent a year on the verdict, as provided in G. L. c. 211, § 10.
So ordered.